                 Case 3:18-cr-00319-MO         Document 267       Filed 02/12/20     Page 1 of 3


                                                                           UNITED STATES DISTRICT COURT
                                                                                     DISTRICT OF OREGON


                                    SUBMISSION REQUIREMENTS FOR ELECTRONIC TRIAL EXHIBITS

Introduction
The District of Oregon uses the Jury Evidence Recording System (JERS) for the viewing of electronic
exhibits by a jury during deliberations. This document describes the requirements and procedures
parties and counsel are to follow when submitting electronic trial exhibits to the Court. To facilitate the
use of JERS, parties and counsel should plan how exhibits may be prepared for electronic submission
before they begin the discovery process and as they prepare exhibits for trial. Physical exhibits are to be
handled in accordance with the trial judge's instructions.

File Type Requirements
Electronic exhibits are to be submitted in these formats:

               EXHIBIT TYPES                                ALLOWABLE FILE TYPES
 Documents                                        .pdf .tif
 Images                                           .jpg, .gif, .png, .pdf
 Video and Audio Recordings                       .avi, .mpg, .mp3, .mp4

       File sizes are not to exceed 500MB. Exhibits exceeding this size limit must be separated into
        smaller files. To identify smaller files, append (a), (b), (c), etc., to the file name in the
        Exhibits.txt document, as further described below.

       PDF file types are to be in PDF/A format and should be reduced in size using tools and
        features like Adobe Acrobat's "Reduce File Size." (Information about PDF/A is available on the
        Court's website at ord.uscourts.gov, on the For Attorneys page, under the FAQs menu.)

       PDF files must also be optimized for fast web view. (Visit the Adobe website at adobe.com on the
        Support & Learning page for instructions on optimizing PDF files for fast web view.)

       Images may be reduced in size by reducing their dimensions, usually with minimal effect to
        viewing quality.

       Documents and images must be properly oriented for viewing.

How to Submit Electronic Exhibit Files
Electronic exhibit files must be submitted to the Court on USB flash media (i.e., thumb drive), external
USB hard drive, DVD, or CD. All files must be provided on a single storage device.




U.S. District Court – Oregon                 SUBMISSION REQUIREMENTS FOR ELECTRONIC TRIAL EXHIBITS
Dated: September 3, 2013                                                                   Page 1 of 3
                 Case 3:18-cr-00319-MO          Document 267        Filed 02/12/20      Page 2 of 3


To prepare the Exhibit List and Exhibit Files to be imported into JERS:

           Create a new text file by opening Notepad or another text editor and saving a file named
            Exhibits.txt.

           Input the list of exhibits into the text file Exhibits.txt in the following format, one exhibit per
            line. Separate the exhibit number, description, and file name with the "pipe" character (|):
           Exhibit Number (optional sub-part) |Exhibit Description |Exhibit File Name




        




           File names must not exceed 208 characters in length.

           File names do not need to match the exhibit descriptions.

           Do not use prejudicial names or descriptions.

           The Court may choose to release the exhibits without including the descriptions.

           Allowable punctuation in descriptions and file names are underscores, spaces, parenthesis,
            and periods only. Do not use the "pipe" character in any file name.

           Do not include leading zeros in exhibit numbers.


                                             Exhibits.txt File Example
1|Hotel Receipt|Ex 1 Hotel Receipt.pdf
2|Floor plan of house|Floor plan.pdf
3|Photograph of Bank Interior|3.gif
4|Rendering of House|Ex 4 Rendering of House.png
5|Surveillance Video of Sidewalk|Ex 5 surveillance video of sidewalk.mpg
6a|Video of House Minutes 00:00-05:00|Ex 6(a) Video of House.avi
6b|Video of House Minutes 05:00-10:00|Ex 6(b) Video of House.avi
6c| Video of House Minutes 10:00-15:00|Ex 6(c) Video of House.avi
7|911 Call|911 Call.mp3
8|Police Radio Recording|Ex 8 Police Radio.mp4
9|Contract to purchase house|Ex 9 Contract.pdf
10|Photograph of Gun|Ex 10 Gun Photo.jpg




U.S. District Court – Oregon                  SUBMISSION REQUIREMENTS FOR ELECTRONIC TRIAL EXHIBITS
Dated: September 3, 2013                                                                    Page 2 of 3
                 Case 3:18-cr-00319-MO         Document 267        Filed 02/12/20      Page 3 of 3


After the files are imported into the JERS system, they will be reviewed by the Courtroom Deputy Clerk
(CRD). If there are any illegible exhibits or other file errors, the CRD will contact the offering party and
request a corrected file.

During Trial
At the conclusion of each trial day, parties may be required to review the exhibits admitted into evidence
with the CRD in order to limit the time between closing arguments and when the exhibits may be
released to the jury to begin deliberations.
If necessary, additional exhibits may be submitted by the parties to the CRD during trial. The file type
requirements outlined above still apply and the electronic exhibit file(s) must be submitted on USB flash
media (i.e., thumb drive), external USB hard drive, DVD, or CD. An Exhibits.txt file, however, will
not be required.
Final Review of Exhibits
Prior to closing arguments, the parties are to confer for a final review of those exhibits to be released to
the jury. The parties should anticipate extra time for this review. Exhibits not marked as "admitted"
will not be released to the jury.
Prior to Deliberations
Jurors will watch a tutorial video explaining how to use the JERS system, which covers selecting and viewing
documents; starting, pausing, and stopping videos; and other functions to review evidence.

Questions
Contact the Judge's Courtroom Deputy Clerk for questions regarding the JERS system.




U.S. District Court – Oregon                  SUBMISSION REQUIREMENTS FOR ELECTRONIC TRIAL EXHIBITS
Dated: September 3, 2013                                                                    Page 3 of 3
